Exhibit 10(d)

 

EXECUTION VERSION

 

PATENT SECURITY AGREEMENT

 

THIS PATENT SECURITY AGREEMENT (as amended, restated or otherwise modified from
time to time, this “Agreement”) is entered into as of March 31, 2004 by and
between ABX Air, Inc., a Delaware corporation (the Grantor”) and Bank One, NA
(Main Office Columbus), as contractual representative (the “Agent”) on behalf of
itself and on behalf of the “Holders of Secured Obligations” (as such term is
defined in the below described Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor, the Agent and certain financial institutions (the
“Lenders”) are parties to that certain Credit Agreement dated as of the date
hereof (as the same may hereafter be modified, amended, restated or supplemented
from time to time, the “Credit Agreement”), pursuant to which the Lenders may,
from time to time, make loans, advances, and other financial accommodations to
or for the benefit of the Grantor;

 

WHEREAS, the Grantor, certain Subsidiaries of the Grantor and the Agent are
parties to that certain Pledge and Security Agreement dated as of the date
hereof (as the same may hereafter be modified, amended, restated or supplemented
from time to time, the “Pledge and Security Agreement”), pursuant to which the
Grantor has granted a security interest in substantially all of its assets to
the Agent for the benefit of the Agent and the Holders of Secured Obligations;
and

 

WHEREAS, the Lenders have required the Grantor to execute and deliver this
Agreement (i) in order to secure the prompt and complete payment, observance and
performance of all of the Secured Obligations (such obligations and liabilities,
together with the Secured Obligations, being hereinafter referred to as the
“Liabilities”), and (ii) as a condition precedent to the making of any loans,
advances and any other financial accommodations by the Lenders under the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor agrees as follows:

 

1. Defined Terms.

 

(i) Unless otherwise defined herein, each capitalized term used herein that is
defined in the Credit Agreement shall have the meaning specified for such term
in the Credit Agreement. Unless otherwise defined herein or in the Credit
Agreement, each capitalized term used herein that is defined in the Pledge and
Security Agreement shall have the meaning specified for such term in the Pledge
and Security Agreement.



--------------------------------------------------------------------------------

(ii) The words “hereof,” “herein” and “hereunder” and words of like import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section references are to this
Agreement unless otherwise specified.

 

(iii) All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural, and vice versa, unless otherwise specified.

 

2. Incorporation of Premises. The premises set forth above are incorporated into
this Agreement by this reference thereto and are made a part hereof.

 

3. Security Interest in Patents. To secure the complete and timely payment,
performance and satisfaction of all of the Liabilities, the Grantor hereby
grants to the Agent, for the benefit of the Holders of Secured Obligations, a
security interest in, as and by way of a first mortgage and security interest
having priority over all other security interests (except any Lien permitted
under Section 6.15 of the Credit Agreement), with power of sale to the extent
permitted by applicable law, all of the Grantor’s now owned or existing and
hereafter acquired or arising:

 

(i) patents and patent applications, and the inventions and improvements
described and claimed therein, including, without limitation, those patents and
patent applications listed on Schedule A attached hereto and made a part hereof,
and (a) the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages and payments
now and hereafter due and/or payable under and with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof, (c)
the right to sue for past, present and future infringements thereof, and (d) all
of the Grantor’s rights corresponding thereto throughout the world (all of the
foregoing patents and applications, together with the items described in clauses
(a)-(d) in this paragraph 3(i) are sometimes hereinafter individually and/or
collectively referred to as the “Patents”); and

 

(ii) rights under or interests in any patent license agreements with any other
party, whether the Grantor is a licensee or licensor under any such license
agreement, including, without limitation, those patent license agreements listed
on Schedule B attached hereto and made a part hereof, and after the occurrence
and during the continuance of a Default the right to prepare for sale and sell
any and all inventory now or hereafter owned by the Grantor and now or hereafter
covered by such licenses (all of the foregoing are hereinafter referred to
collectively as the “Licenses”). Notwithstanding the foregoing or anything
herein or in any other Loan Document to the contrary, nothing hereunder or
thereunder constitutes or shall be deemed to constitute the grant of a security
interest in favor of Agent or any Holder of Secured Obligations with respect to
the Grantor’s interest in any License, contract right, license agreement or any
other general intangible (each such License, contract right, license agreement
and other general intangible being hereinafter referred to as “Excluded
Property”), if the granting of a security interest therein by the Grantor to
Agent or any Holder of Secured Obligations is

 

2



--------------------------------------------------------------------------------

prohibited by the terms and provisions of the agreement, document or instrument
creating, evidencing or granting a security interest in such Excluded Property
or rights related thereto; provided, however, that if and when the prohibition
which prevents the granting by the Grantor to Agent of a security interest in
any Excluded Property is removed or otherwise terminated, the Agent will be
deemed to have, and at all times to have had, a security interest in such
Excluded Property.

 

Notwithstanding the foregoing or anything herein or in any other Loan Document
to the contrary, nothing hereunder or thereunder constitutes or shall be deemed
to constitute the grant of a security interest in favor of the Agent or any
Holder of Secured Obligations with respect to the Grantor’s interest in any
property to the extent that the granting of a security interest therein is
prohibited under applicable law or causes the loss of any material right of the
Grantor thereunder.

 

4. Restrictions on Future Agreements. Except as otherwise permitted by the
Credit Agreement and the other Loan Documents, Grantor shall not, without the
Agent’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, which is inconsistent with this Agreement or
the other Loan Documents, and the Grantor further agrees that it will not take
any action, and will use its commercially reasonable efforts not to permit any
action to be taken by others, including, without limitation, licensees, or fail
to take any action, which would in any respect affect the validity or
enforcement of the rights transferred to the Agent under this Agreement or the
rights associated with the Patents or Licenses.

 

5. New Patents and Licenses. The Grantor represents and warrants that, as of the
Closing Date, (i) the Patents listed on Schedule A include all of the patents
and patent applications now owned or held by the Grantor, (ii) the Licenses
listed on Schedule A include all of the material patent license agreements under
which the Grantor is the licensee or licensor and (iii) except for any Lien
permitted by Section 6.15 of the Credit Agreement, no liens, claims or security
interests in such Patents and Licenses have been granted by the Grantor to any
Person other than the Agent. If, prior to the termination of this Agreement, the
Grantor shall (a) obtain rights to any new patentable inventions, (b) become
entitled to the benefit of any patent, patent application, license or any
reissue, division, continuation, renewal, extension or continuation-in-part of
any Patent or any improvement on any Patent or License, or (c) enter into any
new patent license agreement, the provisions of paragraph 3 above shall
automatically apply thereto. The Grantor shall give to the Agent written notice
of events described in clauses (a), (b) and (c) of the preceding sentence with
respect to any material Trademarks or Licenses promptly after the occurrence
thereof, but in any event not less frequently than on a quarterly basis. The
Grantor hereby authorizes the Agent to modify this Agreement unilaterally (i) by
amending Schedule A to include any future patents and patent applications of the
Grantor, and by amending Schedule B to include any future patent license
agreement of the Grantor, which are Patents or Licenses under paragraph 3 above
or under this paragraph 5, and (ii) by filing in the United States Patent and
Trademark Office, in addition to and not in substitution for this Agreement, a
duplicate original of this Agreement containing on Schedule A or B thereto, as
the case may be, such future patents, patent applications and license
agreements.

 

3



--------------------------------------------------------------------------------

6. Royalties. The Grantor hereby agrees that the use by the Agent of the Patents
and Licenses as authorized hereunder in connection with the Agent’s exercise of
its rights and remedies to the extent expressly permitted under paragraph 14 or
pursuant to the Pledge and Security Agreement after the occurrence and
continuance of a Default shall be coextensive with the Grantor’s rights
thereunder and with respect thereto and without any liability for royalties or
other related charges from the Agent or any other Holder of Secured Obligations
to the Grantor.

 

7. Nature and Continuation of the Agent’s Security Interest; Termination of the
Agent’s Security Interest. This Agreement is made for collateral security
purposes only. This Agreement shall create a continuing security interest in the
Patents and Licenses and shall terminate only when the Liabilities have been
paid in full and the Credit Agreement and the other Loan Documents have been
terminated. When this Agreement has terminated, the Agent shall promptly execute
and deliver to the Grantor, at the Grantor’s expense, all termination statements
and other instruments and take such other actions as may be necessary or proper
to terminate the Agent’s security interest in the Patents and the Licenses,
subject to any disposition thereof which may have been made by the Agent
pursuant to this Agreement or the Pledge and Security Agreement.

 

8. Duties of the Grantor. The Grantor shall have the duty, to the extent
reasonably necessary in the normal conduct of the Grantor’s business, as
determined in the reasonable discretion of the Grantor, to: (i) reasonably
prosecute diligently any patent application that is part of the Patents pending
as of the date hereof or hereafter until the termination of this Agreement, and
(ii) apply for registration for unpatented but patentable inventions. The
Grantor further agrees (i) not to abandon any Patent or License, to the extent
reasonably necessary or otherwise desirable in the normal conduct of the
Grantor’s business, as determined in the reasonable discretion of the Grantor,
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld, and (ii) to use commercially reasonable efforts to
maintain in full force and effect the Patents and the Licenses that are or shall
be reasonably necessary or otherwise desirable, as determined in the Grantor’s
reasonable discretion, in the operation of the Grantor’s business. Any expenses
incurred in connection with the foregoing shall be borne by the Grantor. Neither
the Agent nor any of the Holders of Secured Obligations shall have any duty with
respect to the Patents and Licenses. Without limiting the generality of the
foregoing, neither the Agent nor any of the Holders of Secured Obligations shall
be under any obligation to take any steps necessary to preserve rights in the
Patents or Licenses against any other parties, but the Agent may do so at its
option from and after the occurrence and during the continuance of a Default,
and all reasonable expenses incurred in connection therewith shall be for the
sole account of the Grantor and shall be added to the Liabilities secured
hereby.

 

9. The Agent’s Right to Sue. Following the occurrence and during the continuance
of a Default, the Agent shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Patents and the Licenses and, if the
Agent shall commence any such suit, the Grantor shall, at the request of the
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by the Agent in aid of such enforcement. The Grantor shall,
upon demand, promptly reimburse the Agent for all reasonable costs and expenses
incurred by the Agent in the exercise of its rights under this paragraph 9
(including, without limitation, reasonable fees and expenses of attorneys and
paralegals for the Agent).

 

4



--------------------------------------------------------------------------------

10. Waivers. The Agent’s failure, at any time or times hereafter, to require
strict performance by the Grantor of any provision of this Agreement shall not
waive, affect or diminish any right of the Agent thereafter to demand strict
compliance and performance therewith nor shall any course of dealing between the
Grantor and the Agent have such effect. No single or partial exercise of any
right hereunder shall preclude any other or further exercise thereof or the
exercise of any other right. None of the undertakings, agreements, warranties,
covenants and representations of the Grantor contained in this Agreement shall
be deemed to have been suspended or waived by the Agent unless such suspension
or waiver is in writing signed by an officer of the Agent and directed to the
Grantor specifying such suspension or waiver.

 

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but the provisions of this Agreement are severable. If any clause or provision
shall be held invalid and unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall affect only such clause or
provision, or part hereof, in such jurisdiction, and shall not in any manner
affect such clause or provision in any other jurisdiction, or any other clause
or provision of this Agreement in any jurisdiction.

 

12. Modification. This Agreement cannot be altered, amended or modified in any
way, except as specifically provided in paragraph 5 hereof or by a writing
signed by the parties hereto.

 

13. Cumulative Remedies; Power of Attorney. Following the occurrence and during
the continuance of a Default, the Grantor hereby irrevocably designates,
constitutes and appoints the Agent (and all Persons designated by the Agent in
its sole and absolute discretion) as the Grantor’s true and lawful
attorney-in-fact, and authorizes the Agent and any of the Agent’s designees, in
the Grantor’s or the Agent’s name, to take any action and execute any instrument
which the Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, after the giving by the Agent of
written notice to the Grantor of the Agent’s intention to enforce its rights and
claims against the Grantor, to (i) endorse the Grantor’s name on all
applications, documents, papers and instruments necessary or otherwise desirable
for the Agent in the use of the Patents or the Licenses, (ii) assign, pledge,
convey or otherwise transfer title in or dispose of the Patents or the Licenses
to anyone on commercially reasonable terms, (iii) grant or issue any exclusive
or nonexclusive license under the Patents or, to the extent permitted, under the
Licenses, to anyone on commercially reasonable terms, and (iv) take any other
actions with respect to the Patents or the Licenses as the Agent deems in its
own or the Holders of Secured Obligations’ best interest. The Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable until all of the Liabilities shall have been paid in full and the
Credit Agreement and the other Loan Documents shall have been terminated. The
Grantor acknowledges and agrees that this Agreement is not intended to limit or
restrict in any way the rights and remedies of the Agent or the other Holders of
Secured Obligations under the Pledge and Security Agreement, but rather is
intended to facilitate the exercise of such rights and remedies.

 

5



--------------------------------------------------------------------------------

The Agent shall have, in addition to all other rights and remedies given it by
the terms of this Agreement, all rights and remedies allowed by law and the
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Patents or the Licenses may be located
or deemed located. Upon the occurrence and during the continuance of a Default
and the election by the Agent to exercise any of its remedies under the Uniform
Commercial Code with respect to the Patents and Licenses, the Grantor agrees to
assign, convey and otherwise transfer title in and to the Patents and the
Licenses to the Agent or any transferee of the Agent and to execute and deliver
to the Agent or any such transferee all such agreements, documents and
instruments as may be necessary, in the Agent’s sole discretion, to effect such
assignment, conveyance and transfer. All of the Agent’s rights and remedies with
respect to the Patents and the Licenses, whether established hereby, by the
Pledge and Security Agreement, by any other agreements or by law, shall be
cumulative and may be exercised separately or concurrently. Notwithstanding
anything set forth herein to the contrary, it is hereby expressly agreed that
upon the occurrence and during the continuance of a Default, the Agent may
exercise any of the rights and remedies provided in this Agreement, the Pledge
and Security Agreement and any of the other Loan Documents. The Grantor agrees
that any notification of intended disposition of any of the Patents and Licenses
required by law shall be deemed reasonably and properly given if given at least
ten (10) days before such disposition. Notwithstanding anything herein to the
contrary, in no event shall the rights and remedies of Agent, any Holder of
Secured Obligations or any of their respective designees or representatives,
granted hereunder or any other Loan Document, be construed to permit any such
Person to take any action or fail to act in violation of any law or the terms
and conditions of any License or other agreement or document covering any of the
collateral granted to the Agent hereunder.

 

14. Successors and Assigns. This Agreement shall be binding upon the Grantor and
its successors and assigns, and shall inure to the benefit of each of the
Holders of Secured Obligations and their respective permitted nominees,
successors and assigns. The Grantor’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Grantor; provided, however, except as otherwise permitted by the Credit
Agreement, that Grantor shall not voluntarily assign or transfer its rights or
obligations hereunder without the Agent’s prior written consent.

 

15. Governing Law. This Agreement shall be construed in accordance with the
internal laws of the State of Ohio.

 

16. Notices. All notices or other communications hereunder shall be given in the
manner and to the addresses set forth in the Credit Agreement and the Pledge and
Security Agreement.

 

17. Section Titles. The section titles herein are for convenience of reference
only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

6



--------------------------------------------------------------------------------

18. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

19. Merger. This Agreement represents the final agreement of the Grantor and the
Agent with respect to the matters contained herein and may not be contradicted
by evidence of prior or contemporaneous agreements, or subsequent oral
agreements, between any Grantor and the Agent or any Holder of Secured
Obligations.

 

The remainder of this page is intentionally blank.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ABX AIR, INC., as Grantor

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    Accepted and agreed to as of the day and year first
above written. BANK ONE, NA, (MAIN OFFICE COLUMBUS),
as Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   